DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 20 were previously pending and subject to a final office action mailed 06/08/2022. Claims 1, 8, 15 were amended in a reply filed 08/05/2022. Claims 1 – 20 are currently pending and subject to the non-final office action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 09/01/2022 has been entered.

Allowable Subject Matter
Claims 1 – 7 are allowed over the prior art. 

Response to Arguments
The previous rejections under 35 USC 101 of claim 8 – 20 have been withdrawn in light of the currently amended claims, as the functionality of actuating the component of the transport container as part of the triggered delivery operation provides integration of the recited judicial exception into a practical application. 

The amendments to claim 1 have overcome the previous rejection of claims 1 – 7 under 35 USC 103.

Applicant’s arguments with respect to the rejection of claims 8 – 20 under 35 USC 103 have been considered but are moot in light of the new grounds of rejection, which does not rely upon Bar-Zeev as the primary reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation “deferring the performance of the delivery operation includes transmitting, from the delivery management server to the delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously route the transport container to a delivery target on a route determined to provide continuous transportation on the delivery transport vehicle until the specified condition is satisfied.” Claim 10 depends on claim 8, which recites “wherein deferring the performance of the delivery operation includes keeping the transport container at the reception point until the specified condition is satisfied.” It is unclear as to how the “continuous transportation” of the item as in claim 10 can occur simultaneously - or is compatible with – the requirement in claim 8 that the container is kept at the reception point until the specified condition is satisfied. For the purpose of examination, claim 10 will be interpreted as providing continuous transportation at any time either before or after the container is held at the reception point or the condition is satisfied, or equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ginda (US 20140172734 A1), in view of Skaaksrud (US 20160232489 A1).

As per claim 8, Ginda discloses a method for providing conditional delivery using a secure delivery system, the method comprising:

	• receiving, at a delivery management server, a notification that a transport container is received at a reception point from a delivery vehicle… and wherein the reception point is an intermediate location ([0119] – [0121] & [0123], receiving an indication that a tracked “tangible item” within a “package” has been delivered by a delivery vehicle at a location of “the agent of the item delivery system 200” where it is processed and “retained by the item delivery system” which, as per [0118], is an intermediate location (i.e., between the “user/sender” and “the recipient”) where the item is held “for safe storage until the delivery to the recipient can be effected.” As per [0130] & [0132], the “item delivery system 200” is implemented by “host site 110” on “sever 404.”);

	• receiving a delivery order at the delivery management server, wherein the delivery order comprises instructions to defer a delivery operation until a specified condition is satisfied (Fig. 2, [0083] – [0084], receiving a delivery request specifying a recipient and the condition to complete the delivery of the stored item to the recipient on a provided future delivery date. As per [0119], the delivery order can comprise “special delivery instructions… and the like.” Also see Fig. 11 & [0131], a delivery request specifies a delivery condition of a future date.);

	• deferring, by the delivery management server, performance of the delivery operation until the specified condition is satisfied, wherein deferring the performance of the delivery operation includes keeping the transport container at the reception point until the specified condition is satisfied ([0118], “the user/sender” can “send the tangible item to an agent of the item delivery system 200 for safe storage until the delivery to the recipient can be effected.”; [0122], “the tangible item is stored in a secure storage area 102” until the delivery date.);

Regarding the following limitations, 

	• wherein the delivery vehicle is associated with the delivery management server; and
	• responsive to the specified condition being satisfied, transmitting from the delivery management server to a delivery transport vehicle, a command instructing the delivery vehicle to autonomously perform the delivery operation with the transport container,

Ginda, in Fig. 2 & [0123], discloses that stored items are scheduled “for delivery on the dates specified by the sender” and are “delivered to the recipient specified by the sender on the date… specified by the sender.” Also see Fig. 11 & [0131], noting the delivery system “receiving delivery of a tangible item from the sender, if the request specifies delivery of a tangible item (processing block 540); and causing delivery of the item to the specified recipient” according to the specified delivery date.  The sole difference between the disclosure of Ginda and the claimed invention is that Ginda does not appear to explicitly disclose wherein a delivery operation includes transmitting a delivery instruction to a vehicle. However, Skaaksrud, in [0522] & [0524], teaches that a delivery operation comprises a step in which the “server 100” transmits a delivery instruction comprising “shipping information” for a stored item to “to master node 3410” of an autonomous delivery vehicle which the autonomous uses to perform deliveries to “the different intended delivery locations for items 3430a-3430d” stored within the transport container 3404 inside the autonomous delivery vehicle. The delivery vehicle is necessarily associated with the server as delivery instructions are provided from the server to the vehicle to perform deliveries.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Skaaksrud in the invention of Ginda with the motivation to enable the autonomous delivery vehicle to “operate with awareness of the different intended delivery locations,” as evidenced by Skaaksrud in [0522].

Regarding the following limitation, 

	• wherein autonomously performing the delivery operation comprises actuating, by the delivery transport vehicle, a component of the transport container to permit a service to be performed on an item,

Ginda, in Fig. 2 & [0123] and Fig. 11 & [0131], discloses performing the delivery operation of shipping the stored item to the recipient responsive to a scheduled delivery date. To the extent to which Ginda does not appear to explicitly disclose that the delivery operation incudes actuating a locking component of the container to allow retrieval to be performed for the item, Skaaksrud, in Fig. 35B and [0530] – [0531], disclose that the “master node 3410” of the autonomous delivery vehicle actuates “electronically actuated locking element 3515” to unlock the container “as shown in FIG. 35C to allow for selective release of item 3430a from within storage area 3415a and provide delivery access to item 3430a.” Skaaksrud, in Fig. 36 & [0542] further describes wherein “the mobile node-enabled logistics receptacle may then automatically, after receiving the delivery location signal, unlock an access opening to the identified portion of the storage area to provide delivery access to the item.” Note: The claim language of “to permit a service to be performed on an item” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not limit a claim to a particular structure and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Skaaksrud in the invention of Ginda with the motivation “to help enhance delivery/pickup management of an item via, for example, selective delivery release control,” as evidenced by Skaaksrud in [0516].
Claims 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Skaaksrud, in further view of Perez (US 20190122322 A1). 

As per claim 9, Ginda / Skaaksrud disclose the limitations of claim 8. To the extent to which Ginda does not appear to explicitly disclose the following limitation, Perez teaches:

	• receiving, at the delivery management server, external notifications from remote condition sensors; and determining, based at least in part on the external notifications, whether the specified condition is satisfied (See [0061 & [0073], noting “the one or more service point devices 117” which detect occupant presence. As per [0012], [0089], & [0125], delivery is triggered when the occupancy sensors provide data indicative of occupant presence, and that “the user computing entity 120 may receive information/data from the service point device 117 indicating that no one is available to accept delivery, and the user computing entity 120 may generate a notification for the delivery personnel to skip delivery to the entity.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Perez in the delivery system of Ginda / Skaaksrud with the motivation of “easing contact with the entity {e.g., recipient} and locating the entity to provide the desired services,” as evidenced by Perez ([0005]).

As per claim 13, Ginda / Skaaksrud disclose the limitations of claim 8. To the extent to which Ginda does not appear to explicitly disclose the following limitation, Perez teaches:

	• responsive to determining at the delivery management server that the specified condition is satisfied, initiating by the delivery management server an update of an entry in a distributed ledger (See [0014] & [0030] – [0031], noting an occupancy blockchain database which, as per [0073] & [0077] – [0078], is updated when remote sensors detect that a user is present, and a delivery is initiated as per [0089], & [0125].). Rationale to combine Perez persists.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Skaaksrud, in view of Spiegel et al. (US 20120323645 A1). 

As per claim 10, Ginda / Skaaksrud disclose the limitations of claim 8. Regarding the following limitation, 

	• wherein deferring the performance of the delivery operation includes transmitting, from the delivery management server to the delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously route the transport container to a delivery target on a route determined to provide continuous transportation on the delivery transport vehicle until the specified condition is satisfied,	

Ginda does not disclose, however, Skaaksrud as stated above, teaches wherein a delivery operation comprises a server instructing an autonomous vehicle to perform the delivery operation. To the extent to which neither Ginda nor Skaaksrud appear to explicitly disclose wherein the routing instructions include continuous transportation until a condition is satisfied, Spiegel, in [0051] – [0054], describes a method in which a package is provided to a delivery vehicle “without completely specifying a delivery address,” and is in continuous transit until a specified condition of a user order for the item is satisfied. As per Fig. 3, step 318 & [0054], if the package is not redirected, the method loops back to step 308 i.e., “it continues in transit to the originally selected destination geographical area, and operation may proceed from block 308.” Also see [0090], noting that “a package 260 may be packaged for ultimate delivery to a delivery address prior to tendering to a common carrier, and then may be more or less continually in transit to a given geographical area or delivery address after being tendered to a common carrier for speculative shipment.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous transport until a condition is triggered as in Spiegel in the delivery method of Ginda / Skaaksrud in order “to facilitate emulation of higher-cost expedited shipping using lower-cost non-expedited shipping,” as evidenced by Spiegel ([0068]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Skaaksrud, in view of Bar-Zeev et al. (US 10997544 B1).

As per claim 11, Ginda / Skaaksrud disclose the limitations of claim 8. To the extent to which Ginda does not appear to explicitly disclose the following limitation, Bar-Zeev teaches wherein:

	• responsive to a second specified condition being satisfied, transmitting from the delivery management server to the delivery transport vehicle a command instructing the delivery transport vehicle to autonomously route the transport container for return to the reception point (C. 19, L. 37 – 41, if a delivery confirmation is not received (i.e., the second condition), the vehicle is instructed to defer delivery and travel to a defined location.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bar-Zeev in the delivery method of Ginda / Skaaksrud in order improve customer satisfaction, as evidenced by Bar-Zeev (C. 2, L. 63 – 65).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Skaaksrud, in view of Louie et al. (US 8224664 B1). 

As per claim 12, Ginda / Skaaksrud disclose the limitations of claim 8. To the extent to which Ginda does not appear to explicitly disclose the following limitation, Louie teaches:

	• determining, at the delivery management server, that the specified condition is satisfied based in part on determining that the delivery order indicates a drug prescription, and that a medical record specifies that a delivery of a drug is indicated by the drug prescription (See Fig. 6A & C. 7, L.11 – 26, noting determining that a prescription order indicates that the prescription should be refilled. As per C. 8, L. 30 – 51, when the prescription is refilled by a remote facility, it is shipped. In other words, a shipment of a prescription is triggered when it is determined that a prescription order indicates that the prescription should be refilled.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the continuous transport until a condition is triggered as in Louie in the delivery method of Ginda / Skaaksrud in order to “verify that the correct prescription order of a particular patient has been dispensed to the correct patient,” as evidenced by Louie (C. 11, L. 35 – 37).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Skaaksrud, in view of Baumgarte et al. (US 20190130689 A1).

As per claim 14, Ginda / Skaaksrud disclose the limitations of claim 8. Regarding the following limitation, Ginda, in at least [0130] & [0132], discloses a server. To the extent to which Ginda does not appear to explicitly disclose the following limitation, Baumgarte teaches:

	• transmitting, from the delivery management server to the delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously actuate a component of the transport container to permit a service to be performed on an item (See [0082], noting actuating, by a “gateway device 110,” a lock of a delivery container to allow the container to be opened.  Examiner’s note: The limitation “to permit a service to be performed on an item” is given little to no patentable weight, as the claimed method / system is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “server” of Ginda for the “gateway device 110” of Baumgarte. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginda (US 20140172734 A1), in view of Zou (US 20180058739 A1), in view of Skaaksrud (US 20160232489 A1). 

As per claim 15, Ginda discloses a method for delivery via a secure delivery system, the method comprising:

	• receiving, at a delivery management server, a delivery order indicating a specified condition, wherein the delivery order comprises instructions to defer performance of a delivery operation with a transport container until the specified condition is satisfied (Fig. 2 & [0083] – [0084], receiving a delivery request specifying a condition to transport a stored item to the recipient on a provided future delivery date. Also see Fig. 11 & [0131], a delivery request specifies a delivery condition of a future date.);

Regarding the following limitations,

	• determining that a sensor of the transport container detects a physical condition of contents of the transport container; determining that the specified condition is satisfied based on determining that the physical condition satisfies a predetermined criterion,

Ginda, in [0120], discloses that the item is received in a “package” to be stored, and further discloses, in Fig. 2 & [0123] and Fig. 11 & [0131], determining that the specified delivery condition is satisfied based on determining that the current date satisfies a predetermined criterion for performing the delivery operation. To the extent to which Ginda does not disclose wherein determining that the specified condition is satisfied based on determining that a sensor of the transport container detects a physical condition that satisfies a predetermined criterion, Zou, in [0061], teaches that an has a proper “storage temperature,” and that responsive to a sensor 172 of a container detecting a temperature (i.e., physical condition) of the contents that satisfies a “predetermined threshold” (i.e., predetermined criterion) which “indicates that the item 30 is not being stored at the storage temperature (or within a predefined range), the process may proceed to 418 where a remedial action may be performed,” which initiates a delivery operation to transport the container to a disposal station. In other words, Ginda discloses a date-based predetermined criterion for determining whether the specified condition is satisfied, while Zou teaches a sensor-based predetermined criterion for determining whether the specified condition is satisfied

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sensor-based predetermined criterion of Zou for the date-based predetermined criterion of Ginda. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the following limitation, 

	• responsive to determining that the specified condition is satisfied within the transport container, transmitting, from the delivery management server to a delivery transport vehicle, a command instructing the delivery transport vehicle to autonomously perform the delivery operation with the transport container,

Ginda, in Fig. 2 & [0123], discloses that stored items are scheduled “for delivery on the dates specified by the sender” and are “delivered to the recipient specified by the sender on the date… specified by the sender.” Also see Fig. 11 & [0131], noting the delivery system “receiving delivery of a tangible item from the sender, if the request specifies delivery of a tangible item (processing block 540); and causing delivery of the item to the specified recipient” according to the specified delivery date. The sole difference between the disclosure of Ginda and the claimed invention is that Ginda does not appear to explicitly disclose wherein a delivery operation includes transmitting a delivery instruction to a vehicle. However, Skaaksrud, in [0522] & [0524], teaches that a delivery operation comprises a step in which the “server 100” transmits a delivery instruction comprising “shipping information” for a stored item to “to master node 3410” of an autonomous delivery vehicle which the autonomous uses to perform deliveries to “the different intended delivery locations for items 3430a-3430d” stored within the transport container 3404 inside the autonomous delivery vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Skaaksrud in the invention of Ginda / Zou with the motivation to enable the autonomous delivery vehicle to “operate with awareness of the different intended delivery locations,” as evidenced by Skaaksrud in [0522].

Regarding the following limitation, 

	• wherein autonomously performing the delivery operation comprises actuating, by the delivery transport vehicle, a component of the transport container to permit a service to be performed on an item,

Ginda, in Fig. 2 & [0123] and Fig. 11 & [0131], discloses performing the delivery operation of shipping the stored item to the recipient responsive to a scheduled delivery date. To the extent to which Ginda does not appear to explicitly disclose that the delivery operation incudes actuating a locking component of the container to allow retrieval to be performed for the item, Skaaksrud, in Fig. 35B and [0530] – [0531], disclose that the “master node 3410” of the autonomous delivery vehicle actuates “electronically actuated locking element 3515” to unlock the container “as shown in FIG. 35C to allow for selective release of item 3430a from within storage area 3415a and provide delivery access to item 3430a.” Skaaksrud, in Fig. 36 & [0542] further describes wherein “the mobile node-enabled logistics receptacle may then automatically, after receiving the delivery location signal, unlock an access opening to the identified portion of the storage area to provide delivery access to the item.” Note: The claim language of “to permit a service to be performed on an item” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not limit a claim to a particular structure and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Skaaksrud in the invention of Ginda / Zou / Skaaksrud with the motivation “to help enhance delivery/pickup management of an item via, for example, selective delivery release control,” as evidenced by Skaaksrud in [0516].

As per claim 16, Ginda / Zou / Skaaksrud discloses the limitations of claim 15. Ginda further discloses:

	• responsive to the specified condition being satisfied, determining a delivery target for the transport container based on a delivery target rule indicated by the delivery order ([0123], when the specified delivery date is satisfied, the item “can be retrieved from the tangible item storage area 102” and prepared for mailing by determining a destination, which was indicated in the delivery order as per [0119].);

To the extent to which Ginda does not appear to explicitly disclose the following limitation, Skaaksrud teaches:

	• wherein the command instructing the delivery transport vehicle to autonomously perform the delivery operation indicates the delivery target ([0522] & [0524], a delivery operation comprises a step in which the “server 100” transmits a delivery instruction comprising “shipping information” for a stored item to “to master node 3410” of an autonomous delivery vehicle which the autonomous uses to perform deliveries to “the different intended delivery locations for items 3430a-3430d” stored within the transport container 3404 inside the autonomous delivery vehicle.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Skaaksrud in the invention of Ginda / Zou / Skaaksrud with the motivation to enable the autonomous delivery vehicle to “operate with awareness of the different intended delivery locations,” as evidenced by Skaaksrud in [0522].

As per claim 17, Ginda / Zou / Skaaksrud discloses the limitations of claim 15. Regarding the following limitations,

	• determining that a sensor of the transport container detects a physical condition of contents of the transport container, wherein, responsive to determining that the physical condition satisfies a predetermined criterion, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle,
Ginda, does not appear to explicitly disclose, however, Zou, in [0061], teaches that an item has a proper “storage temperature,” and that responsive to a sensor 172 of a container detecting a temperature (i.e., physical condition) of the contents that satisfies a “predetermined threshold” (i.e., predetermined criterion) which “indicates that the item 30 is not being stored at the storage temperature (or within a predefined range), the process may proceed to 418 where a remedial action may be performed,” which initiates a delivery operation to transport the container to a location. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zou in the invention of Ginda / Zou / Skaaksrud with the motivation to enable the autonomous delivery vehicle to provide “improved fulfillment center technologies for storing inventory in a refrigerated state, and for facilitating picking and packing of such items for efficient fulfillment to customers,” as evidenced by Zou in [0009].

To the extent to which neither Ginda nor Zoe appear to disclose wherein a delivery operation comprises the step of transmitting the command instructing the delivery transport vehicle to autonomously perform the delivery operation from the delivery management server to the delivery transport vehicle, Skaaksrud teaches this element. For example, Skaaksrud, in [0522] & [0524], teaches that a delivery operation comprises a step in which the “server 100” transmits a delivery instruction comprising “shipping information” for a stored item to “to master node 3410” of an autonomous delivery vehicle which the autonomous uses to perform deliveries to “the different intended delivery locations for items 3430a-3430d” stored within the transport container 3404 inside the autonomous delivery vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Skaaksrud in the invention of Ginda / Zou / Skaaksrud with the motivation to enable the autonomous delivery vehicle to “operate with awareness of the different intended delivery locations,” as evidenced by Skaaksrud in [0522].
Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Zou / Skaaksrud, in further view of Lisso (US 9536216 B1). 

As per claim 18, Ginda / Zou / Skaaksrud discloses the limitations of claim 15. To the extent to which Ginda does not appear to explicitly disclose the following limitations, Lisso teaches:

	• receiving a performance request at the delivery management server; and responsive to receiving the performance request, determining by the delivery management server whether one or more delivery conditions are satisfied, wherein, responsive to determining that the one or more delivery conditions are satisfied, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle (See C. 11, L. 63 – 65 & Claim 3, noting receiving a performance request for a delivery operation to deliver the item at a specific time of day. Subsequently, the delivery vehicle is instructed to depart for the delivery operation no later than the estimated departure time for the vehicle to reach the delivery destination at the specified delivery time.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the performance request of Lisso in the delivery method of Ginda / Zou / Skaaksrud so that the recipient can select a time when he or she will be present to receive the delivery.

As per claim 19, Ginda / Zou / Skaaksrud discloses the limitations of claim 15. Regarding the following limitation, to the extent to which Ginda does not appear to explicitly disclose performing delivery responsive to determining that the time is within the predetermined temporal window, Lisso teaches this element:

	• determining, at a time, that the time is within a predetermined temporal window, wherein, responsive to determining that the time is within the predetermined temporal window, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle (See C. 11, L. 63 – 65 & Claim 3, noting that the delivery vehicle is instructed to depart for the delivery operation no later than the estimated departure time for the vehicle to reach the delivery destination at the specified delivery time.). Rationale to combine Lisso persists.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ginda / Zou / Skaaksrud, in further view of Ladden et al. (US 20160171439 A1). 

As per claim 20, Ginda / Zou / Skaaksrud discloses the limitations of claim 15. Regarding the following limitation, Ginda, in [0119], discloses wherein a user can provide “special delivery instructions” as part of a delivery request. To the extent to which Ginda does not appear to explicitly disclose wherein a user can specify a “service” as one of the instructions, Ladden teaches this element: 
 
	• responsive to determining at the delivery management server that the delivery order includes a service request indicating a service, sending a command to the delivery transport vehicle instructing the delivery transport vehicle to autonomously actuate a component of the transport container to permit the service to be performed on an item (See [0088], noting that a delivery order requires an item inspection at each delivery event. As per [0249], when an inspection is required during a delivery event, “the inspection UI can require that delivery personnel open an item's container and take images to confirm valid inspection” i.e., the courier actuates a container to open it in order to perform an inspection service.); and

	• determining, at the delivery management server, that a status of the service request is complete, wherein, responsive to determining that the status of the service request is complete, the command instructing the delivery transport vehicle to autonomously perform the delivery operation is transmitted from the delivery management server to the delivery transport vehicle (See at least [0247], [0249], [0251] – [0252], & [0254], noting that an inspection is required when the vehicle is en-route and “nearing delivery location,” and that delivery route instructions contained within “delivery information” which is “for a next delivery segment until an inspection has been passed” is withheld until it is determined that an inspection service is completed. In other words, once a status of the inspection is complete, delivery information, including routing information for a next delivery, is provided to the delivery personnel device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ladden in the delivery method of Ginda / Zou / Skaaksrud in order to “ensure quality and manage connections between distributors and manufacturers by incorporating required checks through each step of a delivery (e.g., pick up, freight aggregation, line shipping, local shipping, etc.),” as evidenced by Ladden ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628